DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a noise reduction control circuit connected with a first clock signal terminal and a gate drive signal output terminal, wherein the first clock signal terminal receives a first clock signal, and wherein the gate drive signal output terminal outputs a gate drive signal; and a pull-up node noise reduction circuit connected with the noise reduction control circuit; wherein the noise reduction control circuit is connected with a noise reduction control terminal, and a noise reduction control node; and wherein the pull-up node noise reduction circuit is connected with the noise reduction control terminal and a pull-up node”, in combination with the other limitations set forth in claim 1.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “SO1: during a gate drive signal output stage, controlling, by the shift register comprising a noise reduction control circuit, a potential of a noise reduction control node at a first level under the control of a first clock signal, wherein the shift register further comprises a pull-up node noise reduction circuit connected with the noise reduction control circuit, a noise reduction control terminal, and a pull-up node, and wherein the noise reduction control circuit is connected with a first clock signal terminal that receives the first clock signal and a gate drive signal output terminal that outputs a gate drive signal; 7PATENTAttorney Docket No. 187001.00504S02: during a noise reduction period that is included in an output cutoff stage, maintaining, by the noise reduction control circuit, the potential of the noise reduction control node at the first level; and controlling, by the noise reduction control circuit, the potential of the noise reduction control terminal at an active level under the control of the potential of the noise reduction control node; and S03: during the noise reduction period, reducing, by the pull-up node noise reduction circuit, noise for the pull-up node under the control of the potential of the noise reduction control terminal”, in combination with the other limitations set forth in claim 15.
Claim 19 has similar allowable limitations as claim 1.
Claims 2-14, 16-18 and 20 are dependent on claims 1, 15 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627